Citation Nr: 1007888	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  07-37 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a gunshot wound, left thigh.

2.  Entitlement to an initial compensable rating for Osgood-
Schlatter's disease, right knee, for the time period prior to 
March 20, 2008.

3.  Entitlement to an initial compensable rating for Osgood-
Schlatter's disease, left knee, for the time period prior to 
March 20, 2008.

4.  Entitlement to an initial rating in excess of 10 percent 
for Osgood-Schlatter's disease, right knee, for the time 
period from March 20, 2008.

5.  Entitlement to an initial rating in excess of 10 percent 
for Osgood-Schlatter's disease, left knee, for the time 
period from March 20, 2008.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active military service from August 
1967 to April 1968.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which awarded service 
connection for residuals of a left thigh gunshot wound and 
assigned an initial 10 percent rating effective March 3, 
2006, and which awarded service connection for Osgood-
Schlatter's disease of the right and left knees and assigned 
an initial noncompensable rating for each knee effective 
March 3, 2006.  Thereafter, the Veteran perfected an appeal 
as to the initial rating assigned for his residuals of a left 
thigh gunshot wound and bilateral knee disabilities.  

In June 2007 the Veteran testified at a personal hearing 
before RO personnel.  A transcript of that hearing is of 
record.

In an April 2008 rating decision the RO granted an increased 
rating of 10 percent each for the Veteran's right and left 
knee disabilities, effective March 20, 2008.  The issue of 
entitlement to a higher disability rating based upon an 
initial grant of service connection remains before the Board.  
See AB v. Brown, 6 Vet. App. 35 (1993); Fenderson v. West, 12 
Vet. App. 119 (1999).

In December 2009 the Veteran presented personal testimony 
before the undersigned Acting Veterans Law Judge during a 
video conference hearing.  A transcript of the hearing is of 
record.

In December 2009 the Veteran submitted to the Board 
additional evidence for consideration in connection with the 
claims on appeal.  A waiver of RO jurisdiction for this 
evidence was received in a written statement dated in 
December 2009 that is included in the record.  The Board 
accepts this evidence for inclusion in the record on appeal.  
See 38 C.F.R. § 20.1304 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At a video conference hearing in December 2009 the Veteran 
testified that he had a CAT (computed axial tomography) or CT 
scan approximately one year ago that showed that the bullet 
retained in his left femur had moved about two inches.  (See 
December 2009 Board hearing transcript at page 5.)  He also 
testified that his bilateral knee disability had become 
significantly worse since his last VA joints examination in 
March 2008.  A review of the claims folder shows that VA 
treatment records from December 2006 to August 2007 have been 
obtained and associated with the claims folder, but they do 
not include a CAT or CT scan of the left femur.  The AMC/RO 
should obtain any additional VA or private treatment records 
pertaining to the Veteran's claims on appeal and associate 
them with the claims folder.  See 38 U.S.C.A. § 5103A(a)-(c).  
Then, he should be scheduled for an additional VA orthopedic 
examination to evaluate the current nature and severity and 
any worsening of his bilateral knee disability and residuals 
of a gunshot wound to the left thigh.  See 38 U.S.C.A. 
§ 5103A(d); VAOPGCPREC 11-95.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all VA 
and non-VA medical care providers who have 
additional relevant records of treatment 
of the Veteran for residuals of a left 
thigh gunshot wound and/or disability of 
the knees.

After the Veteran has signed the necessary 
authorizations for release of medical 
information (if any are necessary), the 
identified VA and/or private records 
should be obtained and associated with the 
claims folder. 

Of particular interest are a report of a 
VA or private CAT or CT scan of the left 
thigh performed at some time in 2008 or 
early 2009 (see December 2009 Board 
hearing transcript at page 5) and any 
records of VA or private treatment from 
August 2007 forward.

All relevant records of VA treatment from 
August 2007 forward must be sought.

2.  After the above development has been 
completed the Veteran should be scheduled 
for a VA orthopedic examination to evaluate 
the current nature and severity of his 
Osgood-Schlatter's disease of the knees and 
current residuals of a gunshot wound to the 
left thigh.

All indicated tests and studies are to be 
performed.  

Prior to the examination, the claims folder 
must be made available to the examiner for 
review.  A notation to the effect that this 
record review took place should be included 
in the report of the examiner.  

With respect to the examination of the scar 
and musculature of the left thigh, if the 
report of a CT scan of the left thigh 
conducted in approximately 2008 or 2009 is 
successfully obtained by the RO/AMC and 
associated with the claims file, the 
examiner should discuss the significance of 
the findings of the report in evaluating 
the severity of the Veteran's service-
connected residuals of the gunshot wound.

The examiner should perform full range of 
motion studies of the knees and motion 
relevant to the left thigh and comment on 
any additional functional limitations of 
the knees or left thigh caused by pain, 
flare-ups of pain, weakness, fatigability, 
or incoordination.  To the extent 
practical, any additional functional 
limitation should be expressed as 
limitation of motion of the knees or left 
upper leg in degrees.  The examiner should 
also note whether there is any instability 
upon physical examination of the knees.

The examiner should further indicate 
whether the Veteran is taking pain 
medications for pain in his knees or left 
thigh and whether he wears braces for his 
knees.  (See December 2009 Board hearing 
transcript.)  If so, the examiner should 
comment as to whether the symptoms and 
objective manifestations of the Veteran's 
knee and left thigh disabilities reasonably 
warrant the use of any such pain 
medications or assistive devices.

The examiner should further discuss the 
overall impact of the Veteran's left and 
right knee disabilities and left thigh 
disability on his social and occupational 
functioning and his performance of 
activities of daily living. 

3.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEPHEN L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


